Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1 – 4 and 6 – 19 were considered under 35 USC 112, 101, double patenting and 103 for patentability over closest and analogous prior arts Tang Qiang (US Pub. #: 20190068380), hereafter Tang, Davis, Steven (US Pub. #: 20170344987), hereafter Davis and Bach; Hwang et al (US Pub. #: 8762729), hereafter Hwang have been fully considered and are persuasive. Claims 5 and 20 are cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 4 and 6 – 19 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Jinchul Hong (attorney) for filed amended claims on 11-06-2020:
1. (Currently Amended) A method for generating a blockchain, comprising:
selecting, by a first master node that generated a first block, second candidate nodes from 
generating, by each of the selected second candidate nodes, a second candidate block; and
selecting, by the first master node, a second master node from the second candidate nodes based on a result of a vote for the second candidate blocks, which is taken by first candidate nodes,
wherein the selecting the second candidate nodes comprises calculating a distance corresponding to a result of comparison of a coupon with a threshold value,
wherein a candidate block generated by the second master node is locked as a second block in the blockchain, and 
wherein each of the second candidate nodes records the distance corresponding thereto and a digital signature for checking whether the distance issued in a candidate block is legitimate and transmits the candidate block to another node. 

2. (Original) The method of claim 1, wherein the nonce is generated using a head hash value of a generated block and a unique value possessed by each node.

3. (Original) The method of claim 2, wherein the unique value is a private key or a value acquired from a nonce pool.

4. (Currently Amended) The method of claim 3, wherein selecting the second candidate nodes further comprises comparing [[a]]the coupon, which is at least a portion of the head hash value, with [[a]]the threshold value.

5. (Canceled) 

6. (Currently Amended) The method of claim [[5]] 1, wherein:
each of the second candidate nodes performs a checking process through a nonce chain in order to check the distance corresponding to the node and whether the distance issued is legitimate.


7. (Currently Amended) The method of claim [[5]] 1, further comprising:
announcing, by each of the second candidate nodes, the coupon and the calculated distance to the node pool or the first candidate nodes.

8. (Original) The method of claim 7, wherein each of the first candidate nodes sorts the second candidate nodes based on a result of sorting the calculated distances.

9. (Original) The method of claim 8, wherein each of the first candidate nodes transmits the collected distances of the second candidate nodes to the first master node.

10. (Original) The method of claim 1, wherein a number of second candidate nodes is used as a population parameter of the vote taken by the first candidate nodes.

11. (Original) The method of claim 1, wherein the distance values of the second candidate nodes are used in the vote taken by the first candidate nodes.

12. (Original) The method of claim 1, wherein, in order to use the consensus node selection scheme as a private consensus mechanism, a node that is selected as a node to generate a candidate block is shared through the node pool, and predetermined nodes are registered in the node pool.



14. (Currently Amended) A method for generating a blockchain, comprising:
selecting, by a first master node that generated a first block, second candidate nodes from a node pool according to a consensus node selection scheme using a nonce;
generating, by each of the selected second candidate nodes, a second candidate block;
selecting, by the first master node, a second master node from among the second candidate nodes based on a result of a vote for the second candidate blocks, which is taken by first candidate nodes;
performing a hash operation by taking a hash value of a previous block and a digital signature signed with a private key of a participation node or a value acquired from a nonce chain as input;
comparing a coupon, which is configured with at least a portion of a result of the hash operation, with a threshold value; and
selecting the participation node as a candidate node for generating a block based on a result of comparison, 
wherein each of the second candidate nodes performs a checking process through a nonce chain in order to check a distance corresponding to the node and whether the distance issued is legitimate, and
wherein the second candidate block generated by the second master node is locked as a second block in the blockchain.

15. (Original) The method of claim 14, wherein a node pool is predetermined or includes all nodes.

16. (Original) The method of claim 14, wherein a node pool is classified into two or more groups based on the result of comparison.

17. (Original) The method of claim 16, wherein:
the two or more groups include a pass group and a fail group, and
the pass group and the fail group have a binomial distribution characteristic.

18. (Original) The method of claim 16, wherein a mean and a variance of nodes to be selected are calculated according to a specific probability distribution.

19. (Currently Amended) An apparatus for generating a blockchain, comprising:
at least one processor; and
memory configured to store at least one instruction executed by the at least one processor,
wherein the at least one instruction is executed by the at least one processor such that a hash value of a block generated by a first master node is calculated, such that second candidate nodes are selected using a result of hashing a value acquired by digitally signing the calculated hash value or a result of hashing the hash value of the block generated by the first master node and a value acquired from a nonce chain, such that the second candidate nodes take a vote in order to lock a second master block, among second candidate blocks, and such that the first master node 
wherein each of the second candidate nodes performs a checking process through the nonce chain in order to check a distance corresponding to the node and whether the distance issued is legitimate, and
wherein, based on a result of the vote by the nodes that generated the second candidate blocks, the first master node locks a second candidate block in the blockchain, that presents a minimum or maximum distance approved by more than a threshold number of the nodes.

20. (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Tang teaches Abstract: a voting process is performed by a plurality of shareholder nodes to generate a voting result for each shareholder node. The voting process comprises each shareholder node voting for a plurality of expected nodes, and the expected nodes and the plurality of shareholder nodes comprise a group of nodes associated with a blockchain. A shareholder node is a node that owns at least one share. A voting result is verified for each shareholder node. After the voting process, a number of shares owned by each node of the group of nodes id determined based on the voting result. A plurality of consensus nodes are selected from shareholder nodes based on the number of shares owned by each of the shareholder nodes. 

 

Further, a third prior art of record Hwang teaches abstract: A group signature system includes: a key issuer server for generating a first parameter of a group public key, generating a corresponding master issuing key, and issuing a signature key to a user when a user device joins; an opener server for generating a second parameter of the group public key, and a corresponding master opening key and master linking key; and a linker server for checking whether two valid signatures have been linked by using the master linking key when the two signatures corresponding to a group public key are given. The group signature system further includes: a signature verifying unit for confirming a validity of the given signatures and a signer information confirming unit for confirming a validity of singer confirming information generated by the opener server.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: a first master node selects a second master node based on the votes polled by the second master nodes and the votes done by the first candidate nodes. The selection comprises computing a distance based on result of comparison of a coupon with a threshold value, where the coupon is configured with a hash operation of a previous block signed with a private key with the threshold value. The second candidate node perform distance checking using a nonce chain to verify if the distance obtained is legitimate. The selected second master node is locked as second candidate block based on the votes in the blockchain.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claims 14 and 19 mutatis mutandis.  Claims 5 and 20 are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BADRINARAYANAN /Examiner, Art Unit 2438.